Title: [Notes of Debates in the Continental Congress] 1775. Octr. 27.
From: Adams, John
To: 


       R. R. Livingston. Cloathing will rise tho Provisions will fall. Labourers will be discharged. One Quarter Part of R. Island, N. York, and Pensylvania depend upon Trade, as Merchants, Shopkeepers, Shipwrights, Blockmakers, Riggers, Smiths, &c. &c. &c.
       The 6 Northern Colonies must raise 9 millions of Dollars to support the Poor.
       This Vote will stop our Trade for 14 months, altho it professes to do it only to the 20th of March. For the Winter when the Men of War cannot cruise upon the Coast is the only Time that We can trade.
       Wealthy Merchants, and monied Men cannot get the Interest of Money.
       More Virtue is expected from our People, than any People ever had. The low Countries did not reason as We do about speculative opinions, but they felt the oppression for a long Course of Years, rich and poor.
       Zubly. Concludes that the Sense and Bent of the People, is vs. stopping Trade by the Eagerness with which they exported before the 10th. of September.
       We cant get Intelligence, without Trade. All that are supported by Trade, must be out of Business.
       Every Argument which shews that our Association will materially affect the Trade of G.B. will shew that We must be affected too, by a Stoppage of our Trade.
       G.B. has many Resources. I have bought 2 Barrells of Rice in Carolina for 15s. and Negro Cloth was 3s. instead of 18d.
       The W. Indies will get supplies to keep soul and Body together. The ingenious Dutchmen will smuggle some Indian Corn from America.
       Is it right to starve one Man because I have quarelled with another. I have a great Scruple whether it is just, or prudent. In Decr. 1776, We shall owe between 20 and 30 Millions of Money.
       J. Rutledge. Am for adhering to the Association and going no further. The Non Export, in Terrorem—and generally agreed.
       The Consequences will be dreadfull, if We ruin the Merchants.
       Will not the Army be supplied if Vessells go from one Province to another.
       We may pass a Resolution that no live Stock shall be exported.
      